 



EXHIBIT 10.23

VOTING AND LOCK-UP AGREEMENT

     THIS VOTING AND LOCK-UP AGREEMENT (this “Agreement”) is made and entered
into as of July 12, 2005, by and among BRILLIAN CORPORATION, a Delaware
corporation (“Brillian”), and the undersigned shareholders (collectively, the
“Shareholder”) of SYNTAX GROUPS CORPORATION, a California corporation
(“Syntax”).

RECITALS

     A. Concurrently with the execution of this Agreement, Brillian, BRMC
Corporation, a California corporation and a wholly owned subsidiary of Brillian
(“BRMC”), and Syntax have entered into an Agreement and Plan of Reorganization
(the “Merger Agreement”), which provides for the merger (the “Merger”) of BRMC
with and into Syntax.

     B. Pursuant to the Merger, among other things, all of the issued and
outstanding shares of capital stock of Syntax will be converted into the right
to receive the consideration set forth in the Merger Agreement, all upon the
terms and subject to the conditions set forth in the Merger Agreement.

     C. Shareholder is the record and beneficial owner (as defined in Rule 13d-3
under the Securities Exchange Act of 1934, as amended) of the number of shares
of outstanding capital stock of Syntax and other securities convertible into, or
exercisable or exchangeable for, shares of capital stock of Syntax, all as set
forth on the signature page of this Agreement (collectively, the “Shares”).

     D. In consideration of the execution of the Merger Agreement by Brillian
and as a condition to the willingness of Brillian to enter into the Merger
Agreement, Shareholder agrees to enter into this Agreement to restrict the
transfer or disposition of any of the Shares, or any other shares of capital
stock of Syntax acquired by Shareholder hereafter and prior to the Expiration
Date (as defined in Section 1(a) hereof), and to vote the Shares and any other
such shares of capital stock of Syntax so as to facilitate the consummation of
the Merger.

AGREEMENT

     NOW, THEREFORE, the parties hereto hereby agree as follows:

     1. Agreement to Retain Shares.

          (a) Transfer. Shareholder agrees that, at all times during the period
beginning on the date hereof and ending on the Expiration Date (as defined
below), Shareholder shall not Transfer (as defined below) any of the Shares or
any New Shares (as defined in Section 1(b) hereof), or make any agreement
relating thereto, in each case without the prior written consent of Brillian.

          As used herein, the term “Expiration Date” shall mean the earlier to
occur of (i) such date and time as the Merger shall become effective in
accordance with the terms and provisions of the Merger Agreement, or (ii) the
termination of the Merger Agreement in accordance with the terms thereof. As
used herein, the term “Transfer” shall mean, with respect

 



--------------------------------------------------------------------------------



 



to any security, the direct or indirect assignment, sale, transfer, tender,
pledge, hypothecation, or the gift, placement in trust, or the Constructive Sale
(as defined below) or other disposition of such security (excluding transfers by
testamentary or intestate succession) or any right, title, or interest therein
(including, but not limited to, any right or power to vote to which the holder
thereof may be entitled, whether such right or power is granted by proxy or
otherwise), or the record or beneficial ownership thereof, excluding (i) any
Transfer to a family member or charitable organization if the transferee agrees
in writing to be bound by the terms of this Agreement to the same extent as
Shareholder and (ii) any Transfer pursuant to a court order. As used herein, the
term “Constructive Sale” shall mean, with respect to any security, a short sale
with respect to such security, entering into or acquiring an offsetting
derivative contract with respect to such security, entering into or acquiring a
futures or forward contract to deliver such security, or entering into any other
hedging or other derivative transaction that has the effect of materially
changing the economic benefits and risks of ownership.

          (b) New Shares. Shareholder agrees that any shares of capital stock of
Syntax that Shareholder purchases or with respect to which Shareholder otherwise
acquires record or beneficial ownership after the date of this Agreement and
prior to the Expiration Date, including, without limitation, shares issued or
issuable upon the conversion, exercise, or exchange, as the case may be, of all
securities held by Shareholder which are convertible into, or exercisable or
exchangeable for, shares of capital stock of Syntax (“New Shares”), shall be
subject to the terms and conditions of this Agreement to the same extent as if
they constituted Shares as of the date hereof.

     2. Agreement to Vote Shares. Until the Expiration Date, at every meeting of
shareholders of Syntax called with respect to any of the following, and at every
adjournment or postponement thereof, and on every action or approval by written
consent of shareholders of Syntax with respect to any of the following,
Shareholder shall vote or cause to be voted, to the extent not voted by Brillian
pursuant to the irrevocable proxy in Section 3 hereof, the outstanding Shares
and any outstanding New Shares (to the extent such New Shares may be voted).

               (i) in favor of the adoption of the Merger Agreement and in favor
of each of the other actions contemplated by the Merger Agreement and any action
required in furtherance thereof;

               (ii) against approval of any proposal made in opposition to, or
in competition with, consummation of the Merger and the transactions
contemplated by the Merger Agreement, including, without limitation, any
Acquisition Proposal or Superior Proposal (as such terms are defined in the
Merger Agreement); and

               (iii) against any action that is intended, or could reasonably be
expected, to impede, interfere with, delay, postpone, discourage, or adversely
affect the Merger or any of the other transactions contemplated by the Merger
Agreement.

          Prior to the Expiration Date, Shareholder shall not enter into any
agreement or understanding with any person to vote or give instructions in any
manner inconsistent with this Section 2. Shareholder hereby grants to Brillian
the right, if Syntax fails to provide a notice of a shareholder meeting within
five (5) business days of the date that the Registration Statement (as

2



--------------------------------------------------------------------------------



 



defined in the Merger Agreement) is declared effective, to take any and all
action to either act by written consent or call a special meeting of the
shareholders of Syntax, on Shareholder’s behalf, to take the actions called for
in subsection (i).

     3. Irrevocable Proxy. Shareholder hereby revokes any and all previous
proxies granted with respect to the Shares. By entering into this Agreement,
Shareholder hereby grants a proxy appointing Brillian as Shareholder’s
attorney-in-fact and proxy, with full power of substitution, for and in the
Shareholder’s name, to vote, express consent or dissent, or otherwise to utilize
that voting power in the manner contemplated by Section 2 above with respect to
the Shares and any New Shares. The proxy granted by the Shareholder pursuant to
this Section 3 is irrevocable (except as provided in the following sentence) and
is granted in consideration of Brillian entering into this Agreement and the
Merger Agreement and incurring certain related fees and expenses. The proxy
granted by Shareholder shall not be revoked prior to the Expiration Date.
Shareholder shall perform such further acts and execute such further proxies and
other documents and instruments as may reasonably be required to vest in
Brillian the power to carry out and give effect to the provisions of this
Agreement.

     4. No Solicitation. Except as otherwise required by law, Shareholder, in
his capacity as a shareholder, shall not directly or indirectly (i) solicit,
initiate, or encourage (or authorize any person to solicit, initiate, or
encourage), including by way of furnishing information, any inquiry, proposal,
or offer from any person to acquire any of the business, property, or capital
stock or debt securities of Syntax or any direct or indirect subsidiary thereof,
whether by merger, purchase of assets, tender offer, consolidation, leveraged
buyout, or other transaction; (ii) participate in any discussion or negotiations
regarding, or furnish to any other person any information with respect to, or
assist or otherwise cooperate in any way with, or participate in, facilitate, or
encourage any effort or attempt by any other person to do or seek any of the
foregoing; (iii) approve, endorse, or recommend any of the foregoing; or
(iv) enter into any letter of intent or similar document or any contract,
agreement, or commitment contemplating or otherwise relating to any of the
foregoing.

     5. Representations, Warranties and Covenants of Shareholder. Shareholder
represents, warrants, and covenants to Brillian as follows:

               (i) Shareholder is the record and beneficial owner of the Shares,
with full power to vote or direct the voting of the Shares for and on behalf of
any and all beneficial owners of the Shares.

               (ii) As of the date hereof, the Shares are, and at all times up
until the Expiration Date the Shares will be, free and clear of any rights of
first refusal, co-sale rights, security interests, liens, pledges, claims,
options, charges, or other encumbrances of any kind or nature, in each case that
would impair Shareholder’s ability to fulfill its obligations under Section 2.

               (iii) Shareholder does not beneficially own any shares of capital
stock of Syntax, or any securities convertible into, or exchangeable or
exercisable for, shares of capital stock of Syntax, other than the Shares.

3



--------------------------------------------------------------------------------



 



               (iv) Shareholder has full power and authority to make, enter
into, and carry out the terms of this Agreement and any other related agreements
to which Shareholder is a party.

               (v) The execution and delivery of this Agreement and the
performance of this Agreement by Shareholder will not require any consent of
another person.

     6. Additional Documents. Shareholder hereby covenants and agrees to execute
and deliver any additional documents reasonably necessary or desirable to carry
out the purpose and intent of this Agreement.

     7. Termination. This Agreement shall terminate and shall have no further
force or effect as of the Expiration Date.

     8. Stop Transfer. Shareholder hereby directs Syntax to make a notation on
its records and give instructions to its transfer agent(s) to not permit, during
the term of this Agreement, the transfer of any Shares or New Shares, except as
permitted pursuant to Section 1(a).

     9. Miscellaneous.

          (a) Directors and Officers. Notwithstanding any provision of this
Agreement to the contrary, nothing in this Agreement shall limit or restrict
Shareholder from acting, if applicable, in the Shareholder’s capacity as a
director or officer of Syntax (it being understood that this Agreement shall
apply to Shareholder solely in Shareholder’s capacity as a shareholder of
Syntax) or voting in Shareholder’s sole discretion on any matter other than
those matters referred to in Section 2.

          (b) Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement in any other jurisdiction. If any provision of this Agreement is so
broad as to be unenforceable, the provision shall be interpreted to be only as
broad as is enforceable.

          (c) Assignment. Neither this Agreement nor any of the rights,
interests, or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of law or otherwise) without the prior written
consent of the other parties. Subject to the preceding sentence, this Agreement
shall be binding upon, inure to the benefit of, and be enforceable by the
parties and their respective successors and assigns. Additionally,
notwithstanding the foregoing or anything to the contrary contained in this
Agreement, Brillian is specifically permitted to assign this Agreement to BRMC.

          (d) Amendment. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto. Such
amendment may take place at any time prior to the Expiration Date, subject to
applicable law.

4



--------------------------------------------------------------------------------



 



          (e) Waiver. At any time prior to the Expiration Date, the parties
hereto may (i) extend the time for the performance of any of the obligations or
other acts of the other parties hereto, (ii) waive any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant thereto, and (iii) waive compliance with any of the agreements or
conditions contained herein. Any agreement on the part of a party hereto to any
such extension or waiver shall be valid only if set forth in an instrument in
writing signed on behalf of such party.

          (f) Specific Performance; Injunctive Relief. The parties acknowledge
that Brillian will be irreparably harmed and that there will be no adequate
remedy at law for a violation of any of the covenants or agreements of
Shareholder set forth herein. Therefore, it is agreed that, in addition to any
other remedies that may be available to Brillian upon any such violation,
Brillian shall have the right to enforce such covenants and agreements by
specific performance, by injunctive relief, or by any other means available to
Brillian at law or in equity.

          (g) Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally, mailed by
registered or certified mail (return receipt requested), or sent via facsimile
to the parties at the following addresses (or at such other address for a party
as shall be specified by like notice):



  (i)   if to Brillian to:

1600 N. Desert Drive
Tempe, Arizona 85281-1230
Attention: Wayne A. Pratt
Fax: (602) 389-8869

        with copies to:         Greenberg Traurig, LLP
2375 E. Camelback Road, Suite 700
Phoenix, Arizona 85016
Attention: Robert S. Kant
Fax: (602) 445-8100
    (ii)   if to Shareholder:         To the address for notice set forth on the
signature page hereof.
with copies to:         Dorsey & Whitney LLP
38 Technology Drive
Irvine, California 92618-5310
Attention: Patrick Arrington
Fax: (949) 932-3601

          (h) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS,
INCLUDING VALIDITY, INTERPRETATION, AND EFFECT, BY

5



--------------------------------------------------------------------------------



 



THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS EXECUTED AND TO BE
PERFORMED WHOLLY WITHIN SUCH STATE.

          (i) Entire Agreement. This Agreement contains the entire understanding
of the parties in respect of the subject matter hereof and supersedes all other
prior agreements and understandings, both written and oral, among the parties,
or any of them, with respect to such subject matter.

          (j) Fees and Expenses. Except as may be provided in the Merger
Agreement, all costs and expenses (including, without limitation, all fees and
disbursements of counsel) incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such costs
and expenses.

          (k) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same agreement.

          (l) Effect of Headings. The section headings herein are for
convenience only and shall not affect the construction or interpretation of this
Agreement.

          (m) Counterparts; Facsimile. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
shall constitute the same agreement. This Agreement may be executed by
facsimile, PDF, or other electronic means.

[Remainder of Page Intentionally Left Blank]

6



--------------------------------------------------------------------------------



 



[VOTING AND LOCK-UP AGREEMENT SIGNATURE PAGE]

     IN WITNESS WHEREOF, the undersigned have executed this Agreement on the
date first above written.

              BRILLIAN CORPORATION
 
       
 
  By:   /s/ Vincent F. Sollitto Jr.
 
       
 
  Name:   Vincent F. Sollitto Jr.
 
       
 
  Title:   President & CEO
 
       
 
            SHAREHOLDERS:
 
            /s/ Tzu Ping Ho           Tzu Ping Ho
 
            Address:     2839 Muir Woods Court     West Covina, California 91791
    Shares: 2,710,000
 
            /s/ Man Kit Chow           Man Kit Chow (Thomas Chow)
 
            Address:     2627 Palomino Drive     Covina, California 91724    
Shares: 2,660,000
 
            /s/ Lily Lau           Lily Lau
 
            Address:     5531 Cantrell Road     Richmond BC, Canada V7C 3H3    
Shares: 2,248,000

7



--------------------------------------------------------------------------------



 



              Taiwan Kolin Company Limited
 
       
 
  By:   /s/ Roger Kao
 
       
 
      Roger Kao
 
            Address:     11/F No. 86     Section 1     Chung Ching South Road  
  Taipei, Taiwan, ROC     Shares: 1,074,683
 
            /s/ Lin-Li Wu           Lin-Li Wu
 
            Address:     #79 6th Floor     Non-Hai Road     Taipei, Taiwan, ROC
    Shares: 996,000
 
            /s/ Ching Hue Li           Ching Hue Li (James Li)
 
            Address:     4749 Torrey Pines     Chino Hills, California 91709    
Shares: 756,000
 
            /s/ Michael Chan           Michael Chan
 
            Address:     21255 Running Branch Road     Diamond Bar, California
91765     Shares: 322,300

8